UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x Quarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the Quarterly Period Ended September30, 2011 Or o Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period fromto Commission file number001-33761 PZENA INVESTMENT MANAGEMENT,INC. (Exact Name of Registrant as Specified in its Charter) Delaware 20-8999751 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 120 West 45thStreet New York, New York 10036 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212)355-1600 Not Applicable (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)YesoNox As of November 2, 2011, there were10,575,089outstanding shares of the registrant’s ClassA common stock, par value $0.01 per share. As of November 2, 2011, there were53,995,585outstanding shares of the registrant’s ClassB common stock, par value $0.000001 per share. PZENA INVESTMENT MANAGEMENT, INC. FORM10-Q TABLE OF CONTENTS Page PARTI — FINANCIAL INFORMATION Item1. Consolidated Statements of Financial Condition of Pzena Investment Management,Inc.as of September 30, 2011 (unaudited) and December31, 2010 1 Consolidated Statements of Operations (unaudited) of Pzena Investment Management,Inc. for theThree and Nine Months Ended September 30, 2011 and September 30, 2010 2 Consolidated Statement of Changes in Equity (unaudited) of Pzena Investment Management,Inc.for the Nine Months Ended September 30, 2011 3 Consolidated Statement of Cash Flows (unaudited) of Pzena Investment Management, Inc. for the Three and Nine Months Ended September 30, 2011 and September 30, 2010 4 Notes to the Consolidated Financial Statements (unaudited) 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PARTII — OTHER INFORMATION Item1. Legal Proceedings 33 Item1A. Risk Factors 33 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item3. Defaults Upon Senior Securities 33 Item4. (Removed and Reserved) 33 Item5. Other Information 33 Item6. Exhibits 33 SIGNATURES 34 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements.Forward-looking statements provide our current expectations, or forecasts, of future events.Forward-looking statements include statements about our expectations, beliefs, plans, objectives, intentions, assumptions and other statements that are not historical facts.Words or phrases such as “anticipate,” “believe,” “continue,” “ongoing,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project” or similar words or phrases, or the negatives of those words or phrases, may identify forward-looking statements, but the absence of these words does not necessarily mean that a statement is not forward-looking. Forward-looking statements are subject to known and unknown risks and uncertainties and are based on potentially inaccurate assumptions that could cause actual results to differ materially from those expected or implied by the forward-looking statements.Our actual results could differ materially from those anticipated in forward-looking statements for many reasons, including the factors described in Item1A, “Risk Factors” in PartI of our Annual Report on Form10-K for our fiscal year ended December31, 2010.Accordingly, you should not unduly rely on these forward-looking statements, which speak only as of the date of this Quarterly Report.We undertake no obligation to publicly revise any forward-looking statements to reflect circumstances or events after the date of this Quarterly Report, or to reflect the occurrence of unanticipated events.You should, however, review the factors and risks we describe in the reports we will file from time to time with the Securities and Exchange Commission, or SEC, after the date of this Quarterly Report on Form10-Q. Forward-looking statements include, but are not limited to, statements about: ·our anticipated future results of operations and operating cash flows; ·our business strategies and investment policies; ·our financing plans and the availability of short- or long-term borrowing, or equity financing; ·our competitive position and the effects of competition on our business; ·potential growth opportunities available to us; ·the recruitment and retention of our employees; ·our expected levels of compensation for our employees; ·our potential operating performance, achievements, efficiency, and cost reduction efforts; ·our expected tax rate; ·changes in interest rates; · our expectation with respect to the economy, capital markets, the market for asset management services, and other industry trends; and ·the impact of future legislation and regulation, and changes in existing legislation and regulation, on our business. The reports that we file with the SEC, accessible on the SEC’s website at www.sec.gov, identify additional factors that can affect forward-looking statements. ii PARTI. FINANCIAL INFORMATION Item 1. Financial Statements. PZENA INVESTMENT MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (in thousands, except share and per-share amounts) As of September 30, December 31, (unaudited) Assets Cash and Cash Equivalents $ $ Restricted Cash Due from Broker 31 30 Advisory Fees Receivable Investments, at Fair Value Receivable from Related Parties 63 63 Other Receivables Prepaid Expenses and Other Assets Deferred Tax Asset, Net of Valuation Allowance of $60,282 and $59,431, respectively Property and Equipment, Net of Accumulated Depreciation of $3,024 and $2,727, respectively TOTAL ASSETS $ $ LIABILITIES AND EQUITY Liabilities: Accounts Payable and Accrued Expenses $ $ Due to Broker 32 — Liability to Selling and Converting Shareholders Deferred Compensation Liability Other Liabilities TOTAL LIABILITIES Equity: Preferred Stock (Par Value $0.01; 200,000,000 Shares Authorized; None Outstanding) — — Class A Common Stock (Par Value $0.01; 750,000,000 Shares Authorized;10,575,089 and 9,367,659 Shares Issued and Outstanding in 2011 and 2010, respectively) 93 Class B Common Stock (Par Value $0.000001; 750,000,000 Shares Authorized;53,812,799 and 55,012,324 Shares Issued and Outstanding in 2011 and 2010, respectively) — — Additional Paid-In Capital Retained Earnings/(Accumulated Deficit) ) Total Pzena Investment Mangement, Inc.'s Equity Non-Controlling Interests TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to consolidated financial statements. 1 PZENA INVESTMENT MANAGEMENT, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per-share amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, REVENUE $ EXPENSES Compensation and Benefits Expense General and Administrative Expense TOTAL OPERATING EXPENSES Operating Income OTHER INCOME/(EXPENSE) Interest Income 72 60 Dividend Income 29 25 Interest Expense — — — ) Net Realized and Unrealized Gain/(Loss) from Investments ) ) Change in Liability to Selling and Converting Shareholders ) Other Income/(Expense) ) 3 ) 72 Total Other Expense ) Income Before Income Taxes Income Tax Expense/(Benefit) ) Net Income Less: Net Income Attributable to Non-Controlling Interests Net Income Attributable to Pzena Investment Management, Inc. $ Net Income for Basic Earnings per Share $ Basic Earnings per Share $ Basic Weighted Average Shares Outstanding Net Income for Diluted Earnings per Share $ Diluted Earnings per Share $ Diluted Weighted Average Shares Outstanding Cash Dividends per Share of Class A Common Stock $ See accompanying notes to consolidated financial statements. 2 PZENA INVESTMENT MANAGEMENT, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (in thousands, except share amounts) Shares of Shares of Retained Class A Class B Class A Additional Earnings/ Non- Common Common Common Paid-In (Accumulated Controlling Stock Stock Stock Capital Deficit) Interests Total Balance at December 31, 2010 $ 93 $ $ ) $ $ Unit Conversion ) 12 — ) 77 Retirement of Class B Units — ) — (1
